                IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                         FORT WORTH DIVISION

BILLY JOE THOMPSON,                 §
                                    §
                Petitioner,         §
                                    §
v.                                  §      No. 4:19-CV-463-Y
                                    §
LORIE DAVIS, Director,              §
Texas Department of Criminal        §
Justice, Correctional               §
Institutions Division,              §
                                    §
                Respondent.         §


                           OPINION AND ORDER

     Before the Court is a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 filed by Petitioner, Billy Joe

Thompson,   a   state    prisoner   confined   in   the   Correctional

Institutions Division of the Texas Department of Criminal Justice,

against Lorie Davis, director of that division, Respondent. After

having considered the pleadings and relief sought by Petitioner,

the Court has concluded that the petition should be dismissed as

time-barred.


                I.    Factual and Procedural History

     The state-court records reflect that Petitioner was indicted

in Tarrant County, Texas, Case No. 1358558D, on six counts of

aggravated sexual assault of a child and two counts of indecency

with a child by contact. (Clerk’s R. 6-7, doc. 7-12.) On August 21,

2015, a jury found Petitioner guilty on all counts and assessed his

punishment at 75 years’ confinement for each aggravated sexual
assault offense and 20 years’ confinement for each indecency

offense. (Id. at 157-78.) The Second District Court of Appeals of

Texas affirmed the trial court’s judgments on appeal and, on July

24, 2017, the Texas Court of Criminal Appeals refused Petitioner’s

petition for discretionary review. (Electronic R., doc. 7-1.)

Petitioner did not seek writ of certiorari in the United States

Supreme Court. (Pet. 3, doc. 1.) On July 5, 2018, Petitioner filed

a post-conviction state habeas-corpus application challenging his

convictions, which was denied by the Texas Court of Criminal

Appeals on February 13, 2019, with written order on the findings of

the trial court.1 (SHR2 50, doc. 7-21; Order, doc. 7-20.) This

federal habeas petition, filed on June 10, 2019, followed.3 (Pet.

10, doc. 1.)


                                 II.   Issues

      In three grounds for relief, Petitioner alleges that he

received ineffective assistance of trial counsel and that the state

relied upon false DNA testimony. (Id. at 6-7.)



      1
        A prisoner’s state habeas application is deemed filed when placed in the
prison mailing system. Richards v. Thaler, 710 F.3d 573, 578-79 (5th Cir. 2013).
Petitioner’s application does not provide the date he placed it in the prison
mailing system, however he signed the document on July 5, 2018. (SHR 50, doc. 7-
21.) Thus, for purposes of this opinion the application is deemed filed on that
date.
      2
       “SHR” refers to the record of Petitioner’s state habeas proceeding in WR-
89,397-01.
      3
       Similarly, a federal habeas petition filed by a prisoner is deemed filed
when the petition is placed in the prison mailing system. Spotville v. Cain, 149
F.3d 374, 377 (5th Cir. 1998).

                                       2
                  III.   Statute of Limitations

     Respondent alleges that the petition is untimely under the

federal statute of limitations. (Resp’t’s Answer 7-9, doc. 8.)

Title 28, United States Code, § 2244(d) imposes a one-year statute

of limitations on federal petitions for writs of habeas corpus

filed by state prisoners. Section 2244(d) provides:

          (1) A 1-year period of limitations shall apply to an
     application for a writ of habeas corpus by a person in
     custody pursuant to the judgment of a State court. The
     limitations period shall run from the latest of–

               (A) the date on which the judgment became
          final by the conclusion of direct review or the
          expiration of the time for seeking such review;

               (B) the date on which the impediment to filing
          an application created by State action in violation
          of the Constitution or laws of the United States is
          removed, if the applicant was prevented from filing
          by such State action;

               (C) the date on which the constitutional right
          asserted was initially recognized by the Supreme
          Court, if that right has been newly recognized by
          the Supreme Court and made retroactively applicable
          to cases on collateral review; or

               (D) the date on which the factual predicate of
          the claim or claims presented could have been
          discovered through the exercise of due diligence.

          (2) The time during which a properly filed
     application for State post-conviction or other collateral
     review with respect to the pertinent judgment or claim is
     pending shall not be counted toward any period of
     limitations under this subsection.

28 U.S.C. § 2244(d)(1)-(2).

     With limited exceptions not applicable here, under subsection

(A), the limitations period began to run on the date on which the

judgment of conviction became final by the expiration of the time

                                 3
for seeking further direct review. For purposes of this provision,

Petitioner’s convictions became final upon expiration of the time

that he had for filing a petition for writ of certiorari in the

United   States   Supreme     Court    on   October    24,    2017.        Jimenez   v.

Quarterman,    565     U.S.   113,    119-20    (2009);      SUP.    CT.    R.   13.3.

Therefore, the statute of limitations began to run the following

day and closed one year later on October 24, 2018, absent any

tolling.

     Tolling of the limitations period may be appropriate under the

statutory-tolling provision in § 2244(d)(2) and/or as a matter of

equity. Under the statutory provision, Petitioner’s state habeas-

corpus application operated to toll the limitations period 224

days, making his federal petition due on or before June 5, 2019.

Therefore,    Petitioner’s     petition     filed     on   June      10,    2019,    is

untimely unless he is entitled to tolling as a matter of equity.

     For equitable tolling to apply, a petitioner must show “‘(1)

that he has been pursuing his rights diligently and (2) that some

extraordinary circumstance stood in his way’” and prevented him

from filing a timely petition or he can make a convincing showing

that he is actually innocent of the crime for which he was

convicted. McQuiggin v. Perkins, 569 U.S. 383, 386 (2013); Holland

v. Florida, 560 U.S. 631, 649 (2010) (quoting Pace v. DiGuglielmo,

544 U.S. 408 (2005)). A petitioner attempting to make a showing of

actual     innocence     is    required        to   produce         “new     reliable

evidence—whether it be exculpatory scientific evidence, trustworthy



                                        4
eyewitness accounts, or critical physical evidence”—sufficient to

persuade the district court that “no juror, acting reasonably,

would have voted to find him guilty beyond a reasonable doubt.”

McQuiggin, 569 U.S. at 386 (quoting Schup v. Delo, 513 U.S. 298,

329 (1995)).

     Petitioner urges that his “procedural default” should be

excused under the Supreme Court decisions in Trevino v. Thaler, 569

U.S. 413 (2013), and Martinez v. Ryan, 566 U.S. 1 (2012). This line

of cases, however, does not address or excuse the untimely filing

of   a    federal    habeas    petition.            Rather,    those   cases     address

exceptions to a state-imposed procedural default of ineffective-

assistance-of-trial-counsel claims and do not apply to the federal

statute of limitations or the tolling of that period. See Arthur v.

Thomas, 739 F.3d 611, 628-31 (11th Cir.), cert. denied, 574 U.S.

821 (2014); Huckaby v. Davis, No. 4:16-CV-896-A, 2017 WL 6622551,

at   *4    (N.D.    Tex.    Dec.     27,    2017);       Adams    v.   Stephens,     No.

4:14-CV-395-O, 2015 WL 5459646, at *4 (N.D. Tex. June 9, 2014).

     Nor    does    Petitioner       make       a   colorable     showing   of    actual

innocence. Although post-conviction DNA testing based on updated

science    standards       refutes    the       state’s       expert   testimony   that

Petitioner, the victim, and the victim’s mother could not be

excluded as contributors to DNA found on a vibrator allegedly used

during the sexual assault, the testimony of a child sexual-abuse

victim alone is sufficient to support a conviction for aggravated

sexual assault or indecency with a child. (SHR 85-86, doc. 7-21.)

                                            5
See TEX. CODE CRIM. PROC. ANN. art. 38.07(a)-(b) (West Supp. 2017). At

trial, not only did the child testify, but her testimony was

corroborated by her outcry to her mother and statements to the SANE

nurse. (Reporter’s R., vol. 3, 108-09, 180-81, doc. 7-7.)

      Because there is no evidence whatsoever in the record that

Petitioner was prevented in some extraordinary way from asserting

his rights in state or federal court and because he presents no new

evidence to meet the actual-innocence exception, he is not entitled

to tolling as a matter of equity.

      Accordingly, Petitioner’s federal petition was due on or

before June 5, 2019. His petition filed on June 10, 2019, is

therefore untimely.

      For the reasons discussed, Petitioner’s        petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2254 is DISMISSED as time-

barred.

      Further, Federal Rule of Appellate Procedure 22 provides that

an appeal may not proceed unless a certificate of appealability is

issued under 28 U.S.C. § 2253. The certificate of appealability may

issue “only if the applicant has made a substantial showing of the

denial of a constitutional right. Miller-El v. Cockrell, 537 U.S.

322, 336 (2003). “Under this standard, when a district court denies

habeas relief by rejecting constitutional claims on their merits,

‘the petitioner must demonstrate that reasonable jurists would find

the   district   court’s   assessment   of   the   constitutional   claims



                                   6
debatable or wrong.’” McGowen v. Thaler, 675 F.3d 482, 498 (5th

Cir. 2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

When the district court denies the petition on procedural grounds

without reaching the merits, the petitioner must show “that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Id. (quoting Slack,

529 U.S. at 484). This inquiry involves two components, but a court

may deny a certificate of appealability by resolving the procedural

question only. Petitioner has not made a showing that reasonable

jurists would question this Court’s procedural ruling. Therefore,

a certificate of appealability should not issue.

     SIGNED January 27, 2020.

                                     ____________________________
                                     TERRY R. MEANS
                                     UNITED STATES DISTRICT JUDGE




                                 7
